DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kelly Smith on 08/02/2021.

The application has been amended as follows: 



IN THE CLAIMS
Claim 1 (Currently amended):  A thermal flowmeter comprising at least one measurement sensor having at least one sensor element for determining a measured value for determining the flow rate of a medium; a measurement transducer for determining the flow rate using the measured value determined; and a tubular connecting element for connecting the at least one measurement sensor to the measurement transducer; wherein a protective sleeve is provided which is mechanically connected to the tubular connecting element, wherein the protective sleeve has a sleeve jacket having at least two openings, an inflow opening through which the medium is delivered to the measurement sensor, and an outflow opening through which the medium flows out of the measurement sensor, wherein the connection between the protective sleeve and the tubular connecting element is a connection which is positively engaged; wherein the protective sleeve has a sectionally circumferential ring segment; and wherein the protective sleeve has at least two branches starting from the circumferential ring segment wherein each of the branches has a longitudinal axis extending in parallel to a longitudinal axis of the protective sleeve, wherein each of the branches has a shell-shaped end section, wherein the shell-shaped end sections are separated from one another by slots extending in parallel to the longitudinal axis.

Claim 13 is cancelled.

Reasons for Allowance
Claims 11-12, 14-18 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 11, Pfau et al. (WO 2017/067701) teaches a thermal flowmeter (1; Figures 1 and 2; [0001-0002, 0074]) comprising at least one measurement sensor (7’; Figures 1 and 2; [0088, 0092]) having at least one sensor element (7’; Figures 1 and 2; [0088, 0092]) for determining a measured value ([0015]) for determining the flow rate ([0016, 0026, 0031 - 0032, 0069-0070, 0075]) of a medium ([0015]); a measurement transducer (evaluation unit; [0026, 0031-0032, 0075]) for determining the flow rate ([0016, 0026, 0031-0032, 0069-0070, 0075]) using the measured value determined (the measured temperature is used to determine the flow rate of the medium; [0016, 0026, 0031-0032, 0069-0070, 0075]); and a tubular connecting element (11; Figures 1 and 2) for connecting the at least one measurement sensor (7’; Figures 1 and 2) to the measurement transducer (Holes 10, which are cable bushings, of body 11 are used to connect the sensor 7’ to the evaluation unit since the evaluation unit receives the measurement of the sensor 7’; [0016, 0026, 0031-0032, 0069-0070, 0075, 0080]); wherein a protective sleeve (2; Figures 1 and 2) is provided which is mechanically connected (cap 2 is mechanically connected to hollow body 11; See Figures 1 and 2) to the tubular connecting element (11; Figures 1 and 2; [0081-0082]), wherein the protective sleeve (cap 2; Figures 1 and 2) has a sleeve jacket (See annotated Figure 1; Figures 1 and 2) having at least two openings (inflow opening and outflow opening 

Pfau further teaches wherein the protective sleeve (2; Figures 1 and 2) has at least two branches (6a; See Figures 1 and 2; [0123]) starting from the circumferential ring segment (See annotated Figure 2), wherein each of the branches (6a; Figures 1 and 2) has a longitudinal axis extending in parallel to a longitudinal axis of the protective sleeve (elements 6a extended parallel to the longitudinal axis of the cap 2; See Figures 1 and 2).
In claim 11, the specific limitations of "wherein each of the branches has a shell-shaped end section, wherein the shell-shaped end sections are separated from one 
Claims 12, 14-18 and 20 are also rejected due to dependency on claim 11.
***Note:*** Page 6, Lines 6-9 defines the shell-shaped sections as “having a substantially circular arc shape on a cross-sectional plane perpendicular to the longitudinal axis A of the protective sleeve 9”.

    PNG
    media_image1.png
    554
    813
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    495
    367
    media_image2.png
    Greyscale

                                                                                                                                                                                                                                                                                
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY W MEGNA FUENTES/           Examiner, Art Unit 2856                                                                                                                                                                                                                                                    
/PETER J MACCHIAROLO/           Supervisory Patent Examiner, Art Unit 2856